 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIHAD AL-HAKIM PURDY,                              No. 2:17-cv-2518-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    ROBERT W. FOX, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 25, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 17.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                         1
 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. The findings and recommendations filed October 25, 2018 (ECF No. 17), are adopted

 3   in full;

 4              2. Defendant Fox is dismissed; and

 5              3. All claims against defendants Rhinehart and Scott other than (1) a claim for denial of

 6   free exercise of religion, guaranteed under the First Amendment, against defendants Rhinehart

 7   and Scott as detailed in claim 1 of Plaintiff’s amended complaint, and (2) a claim for retaliation

 8   for exercise of Plaintiff’s First Amendment rights against defendant Scott as detailed in claim 2 of

 9   Plaintiff’s amended complaint, be dismissed.

10

11   Dated: December 18, 2018

12

13

14                                          Troy L. Nunley
                                            United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
